396 S.C. 512 (2012)
722 S.E.2d 525
In the Matter of Jennifer Elizabeth MEEHAN, Respondent.
No. 27089.
Supreme Court of South Carolina.
Submitted January 17, 2012.
Decided February 1, 2012.
Lesley M. Coggiola, Disciplinary Counsel, and Barbara M. Seymour, Deputy Assistant Disciplinary Counsel, both of Columbia, for Office of Disciplinary Counsel.
Jennifer Elizabeth Meehan, of Sandy Springs, pro se.
*513 PER CURIAM.
This attorney disciplinary matter is before the Court pursuant to the reciprocal disciplinary provisions of Rule 29, RLDE, Rule 413, SCACR. The facts are set forth below.
Respondent is licensed to practice law in Tennessee and South Carolina. On September 23, 2011, the Supreme Court of Tennessee publicly censured respondent. The Board of Professional Responsibility (the Board) of the Supreme Court of Tennessee specified respondent submitted a false resume to a potential employer and made false statements to disciplinary counsel for the Board.
Respondent reported the public censure to the Office of Disciplinary Counsel (ODC) as required by Rule 29(a), RLDE. ODC submitted a certified copy of the Supreme Court of Tennessee's public censure to the Clerk. In accordance with Rule 29(b), RLDE, the Clerk provided ODC and respondent with thirty (30) days in which to inform the Court of any reason why the imposition of identical discipline in this state was not warranted. ODC filed a response stating it knew of no reason why identical discipline was unwarranted. Respondent did not respond.
After thorough review of the record, we hereby publicly reprimand respondent for her misconduct. See Rule 29(d), RLDE.
PUBLIC REPRIMAND.
TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ., concur.